Citation Nr: 0600412
Decision Date: 01/06/06	Archive Date: 04/11/06

DOCKET NO. 00-23 749                        DATE JAN 06 2006

On appeal from the Department of Veterans Affairs Regional Office in New York, New York

THE ISSUE

Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by: New York State Division of Veterans' Affairs

ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty almost continuously from January 1946 until his retirement in August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The veteran testified during a hearing before a hearing officer at the RO in December 2003; a transcript of that hearing is of record.

In October 2004, the Board determined that new and material evidence to reopen the veteran's claim for service connection for hypertension had been received, and remanded to the RO the claim for service connection, on the merits, for further action. After accomplishing the requested action, the RO denied the claim, and returned this matter to the Board for further appellate consideration.

FINDINGS OF FACT

1. All notification and development action needed to render a fair decision on the claim on appeal has been accomplished.

2. Hypertension was not present in service or for several years thereafter, and current hypertension is not medically related to service.

CONCLUSION OF LAW

The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5103, 5103A (West 2002); 38 C,F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

- 2 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into law in November 2000. That Act is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and regulations implementing the VCAA are set forth at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005). The liberalizing provisions of the VCAA and the implementing regulations are applicable to the present appeal.

The Act and the implementing regulations essentially eliminate the threshold requirement that a claimant submit evidence of a well-grounded claim; they provide, instead, that VA will assist a claimant in obtaining evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify a claimant and the claimant's representative, if any, of any information, including any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim. As part of this notice, VA is to specifically inform the claimant and the representative, if any, of which portion, if any, of the necessary evidence must be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. In addition, VA is required to notify the claimant to submit any pertinent evidence in his possession.

The record reflects that through various letters, the statement of the case (SOC), and supplemental statements of the case (SSOC), the RO has notified the veteran of the evidence and information needed to substantiate the current claim, the information he should provide to enable the RO to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence and information on his behalf, and the evidence that the veteran should submit ifhe did not desire the RO to obtain the evidence on his behalf. See, e.g., correspondence addressed to the veteran by the RO dated in November 2004. In this letter, the RO specifically informed the

- 3 



veteran of the current status of his claim and of the evidence already of record in support of the claim, and of what the evidence must show in order to support the
claim. The veteran was also asked to inform the RO of any additional evidence or information that he thought would support his claim, so that the RO could attempt to obtain this additional evidence for him, and to submit any relevant evidence in his possession. Therefore, to this extent, the Board is satisfied that VA has complied with the notification requirements of the VCAA and the implementing . regulations. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Moreover, VA and private medical records have been obtained. Neither the veteran nor his representative has identified any additional evidence or information that could be obtained to substantiate the present claim, and the Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such apre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall. . . take due account of the rule of prejudicial error")." ld. at 121. However, the Court also stated that the failure to provide such notice in connection with adjudications prior to the enactment of the VCAA was not error and that in such cases, the claimant is entitled to "VCAA-content complying notice and proper subsequent VA process." ld. at 120.

In the present case, the relevant issues were initially adjudicated by the RO in September 2000, just before the enactment of the VCAA in November 2000. Subsequently, extensive notification and evidentiary development were

-4



accomplished in accordance with the VCAA, and the claim was last adjudicated by the RO in October 2005 after the final VCAA letter was issued in November 2004. There is no indication or reason to believe that that the ultimate decision of the RO on the merits of the claim would have been different had initial adjudication been preceded by complete VCAA notification and development.

In sum, the Board is satisfied that the RO properly processed the claim following compliance with the notice requirements of the VCAA and the implementing regulations. Any remaining procedural errors would constitute harmless error. See ATD Corp. v. Lydall, Inc., 159 F.3d 534,549 (Fed. Cir. 1998); cf 38 C.F.R.
§ 20.1102. See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As such, the veteran is not prejudiced by the Board's consideration of the claim, at this juncture, without accomplishing any further notification or development action.

II. Factual Background

The veteran's service medical records reflect no complaints, findings, or diagnosis. of hypertension. A May 1965 reenlistment examination report notes blood pressure reading of 132/92. A December 1964 EKG report was abnormal and noted to be suggestive of left ventricular hypertrophy. However, subsequent records are negative for any sort of cardiovascular disorder. On retirement examination in April 1966, his blood pressure reading was 120/80. His heart and vascular systems were noted to be clinically normal.

An employment record dated in September 1966 reflects that on regular examination, the veteran had a blood pressure reading of 150/90. No clinical diagnosis of hypertension is noted on the employment record.

The first post-service medical record reflecting diagnosed hypertension is dated in October 1972. The veteran was seen for an elevated blood pressure reading and noted at that time that he was told of borderline high blood pressure approximately 2 years ago but was not given medication to treat the condition. His blood pressure

- 5 



reading was 156/110. The diagnostic impression was hypertension of questionable etiology.

On VA examination in December 1972, the veteran's blood pressure reading was 114/74. No diagnosis or clinical findings of hypertension were noted in the examination report.

On VA examination in June 2001, the veteran gave a past medical history of hypertension that he stated was diagnosed in the 1970's. It was noted that he took medication to treat his high blood pressure. On physical examination his blood pressure reading was 140/84. His heart rate was 76. The diagnosis included high blood pressure, currently controlled by medications. It was noted that he had symptoms of headaches when his systolic blood pressure went up into the 200's. The examiner opined that the veteran's hypertension did not begin in service because his retirement physical showed a normal EKG with a blood pressure of 120/80 and the veteran himself stated that he was diagnosed with hypertension in the 1970's. It was noted that his EKG showed a normal sinus rhythm with a rate of 59 with normal axis and no signs of left ventricular hypertrophy.

The voluminous private and VA medical records dated beginning in 1972 through 2003, essentially show treatment for a variety of conditions, including hypertension.

An August 2005 VA examiner's claims file review and medical opinion reflects that the veteran's entire claims file was reviewed in connection with the current claim on appeal. The examiner indicated that there was no medical evidence in the service records to suggest that the veteran was treated for or diagnosed with hypertension during active duty. The examiner noted that the first record showing treatment for high blood pressure was dated in October 1972. The examiner opined that it was unlikely that hypertension originated during the veteran's active service, was manifested within a year of service discharge or etiologically related to active service.

- 6 



III. Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for hypertension may be presumed if the disorder is manifested to a compensable degree within a year of the veteran's discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that his currently diagnosed hypertension began during service or was manifested to a compensable degree within one year following his service discharge.

However, considering the evidence of record in light of the above-noted criteria, the Board finds that service connection for hypertension is not warranted. The veteran's service medical records are negative for any diagnosis of hypertension. While the May 1965 service examination report shows a slightly elevated blood pressure reading, no clinical findings of hypertension was shown at that time. Moreover, on service retirement examination, the veteran's blood pressure reading was entirely within normal limits and his cardiovascular system was also clinically normal.

The Board notes that the veteran has submitted an employment record, dated in September 1966, which shows an isolated blood pressure reading of 150/90. However, this isolated, slightly elevated reading does not, without more, establish that hypertension was then present, or that it was then manifested to a compensable degree. The earliest post-service evidence of a diagnosis of hypertension of record is an October 1972 medical note stating that the veteran had hypertension of

- 7 



unknown etiology. There simply is no medical evidence suggesting that the disorder was present in service or until many years thereafter, nor is there any medical evidence of a nexus between this disorder and the veteran's military service. On the contrary, in the only opinions to directly address the etiology of current hypertension, two VA physicians have concluded that it was unlikely that the veteran's current hypertension was incurred in or aggravated by his period of active military service.

In addition to the medical evidence cited above, the Board also has considered the veteran's own assertions as to the existence of a nexus between his hypertension and his military service. However well intended, these assertions provide no basis for allowance of the claim. The etiology of a disability is a medical question, within the province of medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137 (1994". While the veteran is competent to attest to matters susceptible to lay observation, he is not competent to provide a probative (persuasive) opinion on a medical matter. See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Therefore, the veteran's lay opinion concerning the etiology of the disability is of no evidentiary value.

Under these circumstances, the Board must conclude that the claim for service connection for hypertension must be denied. In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of  the evidence is against the veteran's claim, that doctrine is not for application in the instant appeal. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

- 8 



ORDER

Service connection for hypertension is denied.
	
	
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

9 



